DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 06/15/2021 has been entered and acknowledged by the Examiner.
The addition of claims 21-23 has been entered.
Claims 1-23 are pending in the instant application.
----------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 16, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (US PG Pub. No. 2017/0358745).
Regarding Claim 1, Juang discloses: a wavelength conversion member (¶ [0042], light emitting material applied to an LED) which comprises a quantum dot phosphor (110, ¶ [0042) and is able to convert incident light into a green light (¶ [0010]) and a red light (¶ [0010]) in which a half-value width of a green light emission spectrum (FWHM-G) is 30 nm or less (¶ [0010], 15 nm) and a ratio (FWHM-G)/(FWHM-R) of the half-value width of the green light emission spectrum (FWHM-G) to a half-value width of the red light emission spectrum (FWHM-R) is 0.40 or more and 0.65 or 
Although Juang does not provide a specific example for the red and green, the fact that the claimed ranges provided by Juang for red and green contain values that would produce the claimed ratio this is sufficient for a prima facie case of obviousness (see MPEP 2144.05 l).
Regarding Claim 4, Juang discloses: wherein the half-value width of a red light emission spectrum (FWHM-R) is 40 nm or more (¶ [0010], 60 nm).
Regarding Claim 5, Juang discloses: wherein a peak wavelength of the green light emission spectrum is in a range of 530±20 nm (¶ [0010], 520-550), and a peak wavelength of a red light emission spectrum is in a range of 630+20 nm (¶ [0010], 610-660 nm).
Regarding Claims 6 and 19-20, Juang discloses: wherein the quantum dot phosphor comprises a quantum dot phosphor that emits green light and a quantum dot phosphor that emits red light (¶ [0010]).
Juang does disclose in paragraph [0045]: alternate quantum dot phosphors that emits green light comprises a compound containing Cd; and the quantum dot phosphor that emits red light comprises a compound containing In. (CdS and InP)
Niu et al (US PG Pub. No. 2006/0273328, previously cited) confirms in paragraph [0039] nanostructures that are quantum dots, lines 1 -5, where CdS produces green emissions, InP produces red emissions (¶ [0074], lines 4-5).
Furthermore, Juang does desire QD’s that emit green and red (that in combination with his blue LED would produce white light for a backlight).

Regarding Claim 7, Juang discloses: further comprising a resin cured product (¶ [0064], epoxy resin).
Regarding Claim 8, Juan discloses: further comprising a covering material that covers at least a part of the resin cured product (¶ [0064], line 4, silicon dioxide).
Regarding Claim 9, Juang discloses: wherein the covering material (silicon dioxide, claim 4): has a barrier property against at least one of oxygen and water (Chen et al (US PG Pub. No. 2013/0127332) confirms that the silicon dioxide of Juang has a barrier property against oxygen and water ¶ [0095], last 2 lines).
Regarding Claim 10, Juang discloses: the backlight and a light source (¶ [0064], last 6 lines).
.Regarding Claim 11, Juang discloses: An image display device (¶ [0065], a TV) comprising the backlight unit (¶ [0064]).
Regarding Claim 16, Juang discloses: wherein a peak wavelength of the green light emission spectrum is in a range of 530±20 nm (¶ [0010], 520-550), and a peak wavelength of a red light emission spectrum is in a range of 630+20 nm (¶ [0010], 610-660 nm).

Regarding Claim 22, Juang fails to disclose: wherein the resin cured product is obtained by curing a resin composition containing a multifunctional thiol compound having two or more thiol groups in one molecule and at least one selected from the group consisting of a (meth)acrylic compound and a (meth)allyl compound.
The preceding claim limitation is interpreted as a product by process claim limitation. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Patentability of a claim to a product does not rest merely on the difference in the method by which the product is made (MPEP 2113).
Juang discloses a resin cured product which is sufficient.
Regarding Claim 23, wherein the quantum dot phosphor is in a dispersion state and is dispersed in a dispersion medium containing a monofunctional (meth)acrylate compound having an alicyclic structure.
The preceding claim limitation is interpreted as a product by process claim limitation. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Patentability of a claim to a product does not rest merely on the difference in the method by which the product is made (MPEP 2113).
Juang discloses a quantum dot phosphor which is sufficient.

Claims 2-3, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Juang (745) in view of Truskier et al (US PG Pu. No. 2017/0066965, previously cited).
.Regarding Claim 2, Juang fails to disclose: wherein a concentration of Cd is 100 ppm or less.
Truskier teaches in paragraph [0078] that in nano-structures, Cadmium levels, according to the ROHS, should be kept below l00 ppm.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to, provide less than l00 ppm of Cadmium in the quantum dots phosphors of Hino, to realize ROHS compliance.
Regarding Claim 3, Juang discloses: a wavelength conversion member which comprises a quantum dot phosphor containing Cd (¶ [0046], last line) and is able to convert incident light into a green light and a red light (CdSe is red emitting, ZnS is green emitting, also see ¶ [0010]), in which a half-value width of a green light emission spectrum (FWHM-G) is 30 nm or less (¶ [0010], 15 nm)
Juang fails to disclose: and a concentration of Cd is 100 ppm or less.
However, applicant has not shown in the specification how providing a concentration of Cadmium below l00 ppm produces any novel or unexpected result or solves any know problem. In fact, paragraph [0021] of the specification discloses that the lower limit is not particularly limited. Also, paragraph [01310] discloses that the parts per million of Cadmium had very little or no effect on the brightness of the emission.
Furthermore, Truskier teaches in paragraph [0078] that in nano-structures, Cadmium levels, according to the ROHS, should be kept below l00 ppm.

Regarding Claim 12, Juang discloses: wherein the half-value width of a red light emission spectrum (FWHM-R) is 40 nm or more (¶ [0010], 60 nm).
Regarding Claim 13, Juang discloses: wherein the half-value width of a red light emission spectrum (FWHM-R) is 40 nm or more (¶ [0010], 60 nm).
Regarding Claim 14, Juang discloses: wherein a peak wavelength of the green light emission spectrum is in a range of 530±20 nm (¶ [0010], 520-550), and a peak wavelength of a red light emission spectrum is in a range of 630+20 nm (¶ [0010], 610-660 nm).
Regarding Claim 15, Juang discloses: wherein a peak wavelength of the green light emission spectrum is in a range of 530±20 nm (¶ [0010], 520-550 nm).
, and a peak wavelength of a red light emission spectrum is in a range of 630+20 nm (¶ [0010],610-660 nm).
Regarding Claims 17-18, Juang discloses: wherein the quantum dot phosphor comprises a quantum dot phosphor that emits green light and a quantum dot phosphor that emits red light (¶ [0010]).
Juang does disclose in paragraph [0045]: alternate quantum dot phosphors that emits green light comprises a compound containing Cd; and the quantum dot phosphor that emits red light comprises a compound containing In. (CdS and InP)

Furthermore, Juang does desire QD’s that emit green and red (that in combination with his blue LED would produce white light for a backlight).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try a combination of CdS and InP quantum dots for the green and red QD’s, respectively since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125 USPQ 416.
-----------------------------------------------------------------------------------------------
Response to Arguments
Applicant’s arguments presented 06/15/2021 are moot in light of the amendment of independent claim 1. 

CONTACT INFORMATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

Primary Examiner, Art Unit 2879